Consent of Independent Registered Public Accounting Firm The Board of Directors Armstrong World Industries, Inc.: We consent to the use of our reports dated February 28, 2011, with respect to the consolidated balance sheets of Armstrong World Industries, Inc. and subsidiaries as of December31, 2010 and 2009, and the related consolidated statements of earnings, equity, and cash flows for each of the years in the three-year period ended December31, 2010, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December31, 2010, incorporated herein by reference. /s/ KPMG LLP Philadelphia, Pennsylvania September 29, 2011
